IIansta, J.
Woolsey sued the appellants to set aside an ex-ecutory contract for the conveyance, by them, of certain lands to him; and, also, to procure the reconveyance of certain other lands transferred to them.
Two causes were averred: fraud of defendants, and infancy of plaintiff.
Answer: denial, and ratification or affirmance of the contract, after the plaintiff had full knowledge and had arrived at his majority. Reply in denial.
Trial by a jury. General verdict for the plaintiff, and answers to special interrogatories. Judgment on the verdict, over a motion for a new trial, and a motion for a judgment for defendants on the special findings, notwithstanding the general verdict.
The evidence is in the record. The special finding is that the defendants made “false representations in regard to the contract,” and that the plaintiff relied upon the same and his own judgment both. The evidence is somewhat conflicting upon both points; so much so that we can not disturb the verdict on the ground that it is not sustained by the evidence as to the several points.
As to the plaintiff’ having been an infant at the time of the contract there is no dispute here; but it is urged that the special finding that he did not, after majority, affirm the contract, is not sustained. The evidence shows that about four months after he became of age, and, perhaps, more than once *437after that, the plaintiff offered to surrender the propex’ty purchased of defendants if they would reconvey to him the property by him transferred, and return his notes; and that he even proposed to pay 600 dollars to procure a rescission of the contract; that he continued in the possession and use of the property purchased, a saw mill and dwelling, &c., for teix months after he became of age, using and claiming it as his own; made a small payment on it, and repeatedly offered to sell it; and did about the timé he left it sell some small items of castings or iron belonging to the same. He held it by an article of agreement for a deed, upon payment of some 1500 dollars, balance of defex’red payments of the purchase-money. There is xxo evidence establishing that by any express agreement, after he became of age, he ratified the contract so entered into during his minority. *
Were the acts and circumstances referred to sufficient to affirm, or rather do they tend to sustain the verdict and finding of the jury—that there had been no affirmance?
The question appeax’s to have been fully submitted to the juxy, and the evidence tends to sxxstain the finding and verdict.
It is insisted that the Court erred in granting a continuance to the plaintiff at a term previous to the trial, on the affidavit of his attorney, which it is said is insufficient.
It is not shown but that the defendants had as fair a trial at the time it occurred as they could have had at the previous term; no injuxy is therefore shown to have resulted fx’om the act. Even if it was ex-rox’, which we need, not decide, it should not reverse the judgment.
A question is made in the bx’ief as to the correctness of the ruling in admitting a copy of a deed in evidexxce; but it is insisted oxx the other hand that the question is not before us, because in the reasons filed for a new trial the ruling of the Court in admitting improper evidence is not stated specially. *438See Kent v. Lawson, 12 Ind. 675; Humphreys v. Marshall, id. 609; Barnard v. Graham, 14 Ind. 322; Snodgrass v. Hunt, 15 Ind. 274. Under these authorities we can not consider the point.
JR. Parrett, for the appellants.
J. M. Flagg, for the appellee.
Per Curiam.
The judgment is affirmed, with costs.